DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 19 is objected to because of the following informalities:  	a) In claim 19 lines 1-3, please change “wherein a sensor comprising two opposing electrically conducting strips separated by an electrically insulating material comprising a conductivity that increases with temperature and creates a short circuit” to --wherein a sensor comprises two opposing electrically conducting strips separated by an electrically insulating material comprising a conductivity that increases with temperature and creates a short circuit--.	  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

4.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dagher (US Pat. Pub. 2015/0034635) as modified by Woodard (US Pat. Pub. 2008/0184795).
	In regards to claim 1, Dagher teaches an apparatus (Dagher paragraph [0049] teaches an apparatus of a sensor system embedded in panels of a container), comprising electrical conductors affixed to containers in respective patterns (Dagher paragraph [0051] teaches where the sensor system comprises an array of electrical conductors extending between two ends thereof and arranged in multiple configurations (patterns)) that enable the set of containers to be arranged in a particular configuration in which the electrical conductors provide electrical connections between electrical conductors and, in aggregate, creates a sensing network (Dagher paragraphs [0079] and [0081]-[0082] teach where the set of containers can be stacked (arranged in a particular configuration) in which the electrical conductors are interconnected between containers to provide connections between the electrical conductors and create a sensing network) that is operable to measure extreme environmental conditions of respective ones of the containers (Dagher paragraph [0088] teaches where the sensors of the sensing network include sensors for detecting extreme environmental conditions of the containers). 
	Dagher fails to expressly teach where the electrical conductors are operable to measure temperatures of respective ones of the containers.
	Woodard paragraph [0012] teaches where an electrical conductor having first and second ends is shaped to form a two-dimensional geometric pattern between its first and second ends, where the conductor in the geometric pattern defines a circuit that can store and transfer electrical and magnetic energy.  Woodard abstract and paragraph [0012] teach where the conductor is mounted in a housing such that the geometric pattern spans a selected height of the container, and a harmonic response is detected that is indicative of a temperature in the respective container.


	In regards to claim 2, Dagher teaches wherein the containers are stackable on one another (Dagher paragraphs [0079] and [0106] teach where the composite containers of the invention may be stacked using conventional loading equipment).

	In regards to claim 3, Dagher teaches wherein the containers comprise features that enable the containers to be stacked in a stable alignment (Dagher paragraphs [0081] and [0106] teach wherein the containers comprise groove and flanges that enable the containers to be stacked in stable alignment).

	In regards to claim 4, Dagher teaches wherein the features comprise one or more of grooves, notches, and recesses that provide engagement between adjacent containers (Dagher paragraph [0081] teach grooves and flanges that provide engagement between adjacent containers).

	In regards to claim 5, Dagher teaches wherein respective ones of the containers are associated with different types of electrical routing segments (Dagher paragraph [0067] teaches where a composite 

	In regards to claim 6, Dagher teaches wherein each electrical routing segment comprises one or more electrical conductors (Dagher paragraph [0055] teaches where the electrically conductive path (each routing segment) includes an array of electrically conductive elements (i.e., one or more electrical conductors)).

	In regards to claim 7, Dagher teaches wherein the different types of routing segments comprise a vertical routing segment that extends vertically from a bottom of a container to a top of the container (Dagher paragraph [0067] and Fig. 2E teach where the different types of routing segments comprise a vertically directed serpentine segment that extends vertically from a bottom part of a container to a top part of the container).

	In regards to claim 8, Dagher teaches wherein the vertical routing segment extends over an area of a top side of the container and over an area of a bottom side of the container (Dagher Fig. 13 and paragraphs [0082] and [0091] teach the use of a conductive element such as a jumper that can span a composite joint to adjoin two subpanels, allowing the conductive vertical routing segment to extend from the side panel to the top and bottom sides of the containers and enable top-to-bottom communications between containers).

	In regards to claim 9, Dagher teaches wherein the different types of routing segments
comprise a vertical routing segment that extends vertically from a bottom of a container to a top of the container and, additionally, extends horizontally in a first direction to a first side of the container 

	In regards to claim 10, Dagher teaches wherein the horizontal routing segment extends over an area of the first side of the container (Dagher paragraph [0067] and Fig. 2E teach where the horizontal routing segment as part of the sequence of the vertically directed serpentine pattern extends over an area of the first side of the container).

	In regards to claim 11, Dagher teaches wherein the different types of routing segments comprise a vertical routing segment that extends vertically from a bottom of a container to a top of the container and, additionally, extends horizontally in a second direction to a second side of the container (Dagher paragraph [0067] and Fig. 2E teach where the different types of routing segments comprise a vertically directed serpentine segment that extends vertically from a bottom part of a container to a top part of the container, and due to the serpentine pattern, also extends horizontally (as a result of the sequence of serpentine winds) in a second direction to a second side (e.g., right) of the container)).

	In regards to claim 12, Dagher teaches wherein the horizontal routing segment extends over an area of the second side of the container (Dagher paragraph [0067] and Fig. 2E teach where the horizontal routing segment as part of the sequence of the vertically directed serpentine pattern extends over an area that can be designated the second side of the container (since claim 12 does not depend from claims 9 or 10 and thus the side on which the serpentine pattern is on can be designated a “second side”)).

	In regards to claim 13, Dagher teaches wherein respective ones of the electrical conductors are embedded in respective adhesive routing segments (Dagher paragraphs [0081]-[0082] teach where some of the electrical conductors are embedded within the ends of respective jumpers (adhesive routing segments) having screw terminals as adhesion elements).

	In regards to claim 14, Dagher teaches wherein respective ones of the adhesive routing segments comprise overlying release layers (Dagher Fig. 12A and paragraphs [0081]-[0082] teach where the adhesive routing segment jumper comprises an overlying layer that can be released by screws).

Allowable Subject Matter
5.	Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
6.	Claim 15 contains allowable subject matter because the closest prior art, Dagher (US Pat. Pub. 2015/0034635) fails to anticipate or render obvious the apparatus further comprising network circuitry that comprises respective electrical paths from a master device to each of a set of peripheral devices and a logic circuit to select an electrical path to a target container, wherein the master device is operable to control the peripheral devices each of which is associated with a respective peripheral processor, and each peripheral device is associated with a respective temperature sensor that is located in a respective one of the containers, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

claims 16-20 depend from claim 15 and contain allowable subject matter for at least the reasons given for claim 15. 
Pertinent Art
7.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
C.	Dagher et al. (US Pat. Pub. 2010/0201519) discloses Breach Detection System for Containers.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        9/9/2021